Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic (US 20160353367) in view of TS 23.501 V1.12.0 (2017-07) (3GPP TS 23.501 V1.12.0 , 3rd Generation Partnership Project) further in view of So (US 20200015158).
Regarding claims 1 and 6, Vrzic teaches a network access method to be performed by a communication system forming a core network of a cellular communication and to cause a communication terminal performing a communication to access a service network providing a service, the network access method comprising: 
	an acquisition step of acquiring from the communication terminal, terminal identification information identifying the communication terminal ([0069] “the mobile device may transmit an attach request including a mobile device identifier which is correlated, via a pre-arranged ”); and 
an access step of referring to correspondence information correlating the communication terminal and the service network (([0069] a mobile device identifier which is correlated, via a pre-arranged correspondence stored in a lookup table, to a particular network slice to which the mobile device is to be associated”), and 
	causing the communication terminal to access the service network correlated with the communication terminal identified by the terminal identification information acquired in the acquisition step (The combination of attach response of step 475, control plane data messaging and data messaging step 475 means the terminal is receiving data and thus access the service network, see Fig. 4; also at least [0093]; [0070] association may include authenticating the mobile device, authenticating a network slice to the mobile device, confirming an authorization of the mobile device, admitting the mobile 
device to a network slice, establishing signaling and data bearers for the mobile device, establishing network forwarding rules supporting the mobile device, and transmitting an attach response to the mobile device indicating that association has been performed.) 
However, Vrzic does not explicitly teach the communication terminal performing a non-cellular communication. In an analogous art, TS23.501v1.12 teach the TS23.501v1.12’s teaching of the terminal performing communicating in the non-cellular communication to offload some of loads from the cellular communications for the purpose of load balancing.
However, Vrzic, TS23.501v1.12 do not teach “wherein Access and Mobility Management Function (AMF) identifier is extracted correlating to the service network”. The examiner notes that, under BRI, the wherein clause as written doesn’t carry patentable weight.  First, the language ‘is extracted’ does not explicitly write that the access step includes a step of ‘extracting’ but could be construed as an intended use since it is not positively recited.  Second, the content extracted ‘AMF identifier’ is a nonfunctional descriptive limitation not carrying patentable weight because it is not used or relied upon by any other step of the method.   The limitation nonetheless is treated for compact prosecution.
In an analogous art, So teaches Access and Mobility Management Function (AMF) identifier is extracted correlating to the service network” (network slice instance; NSI) ([0068] “The network function has system-wide knowledge of the topology mapping of Core Network Part network slice instance ( NSI) to access and mobility management ( AMF) for a given PLMN”;  [0106] “Based on the AMF to Core Network Slice Instance ( NSI) mapping topology that was provided by the operator's OAM system.. the NSSF then determines the set of mapping Core NSI(s) at the UE's registration area that are available to serve the UE. ..the NSSF may determine a new serving AMF that is better to serve the UE for the target set of available NSI; see also fig. 6 and 7; block 9).  Therefore, it would have been obvious for one of ordinary skill in the art before the time of the invention to modify Vrzic, TS23.501v1.12 and So’s teaching to also include So’s teaching of determining of AMF which requires extracting information from the correlating/mapping between the AMF and the network service/network slice so that the best AMF is selected that can better serve the UE.

	Regarding claim 2, the combination of Vrzic, TS23.501v1.12 and So teaches the network access method according to claim 1, wherein: the correspondence information correlates the communication terminal and the service network the communication terminal can use (Vrzic [0069] a mobile device identifier which is correlated, via a pre-arranged correspondence stored in a lookup table, to a particular network slice to which the mobile device is to be associated”),; and the access step refers to the correspondence information, and causes the communication terminal to access the service network the communication terminal identified by the terminal identification information acquired in the acquisition step can use  (The combination of attach response of step 475, control plane data messaging and data messaging step 475 means the terminal is receiving data and thus access the service network, see Fig. 4; also at least [0093]; [0070] association may include authenticating the mobile device, authenticating a network slice to the mobile 
device to a network slice, establishing signaling and data bearers for the mobile device, establishing network forwarding rules supporting the mobile device, and transmitting an attach response to the mobile device indicating that association has been performed.) 
Regarding claim 3, the combination of Vrzic, TS23.501v1.12 and So teaches the network access method according to claim 1, wherein: the correspondence information correlates the communication terminal and the service network the communication terminal can use on the basis of a current position; and the access step refers to the correspondence information, and causes the communication terminal to access the service network the communication terminal identified by the terminal identification information acquired in the acquisition step can use on the basis of the current position (Vrzic [0060, 0064]). 
Regarding claims 4, 7 and 8, the combination of Vrzic, TS23.501v1.12 and So teaches the network access method according to claim 1, wherein: the acquisition step further acquires from the communication terminal, network identification information identifying the service network the communication terminal requests to access; and the access step causes the communication terminal to access the service network further based on the service network identified by the network identification information acquired in the acquisition step (TS23.501v1.12; the communication terminal is caused to access a service network (Allowed NSSAI) further based on the service network to which the ). 
Regarding claims 5, 9 and 10, the combination of Vrzic, TS23.501v1.12 and So teaches the network access method according to claim 1, wherein: the communication system comprises a mobility management function managing mobility in the cellular communication; and the communication system acquires from the communication terminal, network identification information identifying the service network the communication terminal requests to access, selects the mobility management function managing the service network identified by the acquired network identification information, and performs the acquisition step and the access step in the selected mobility management function (TS23.501v1.12; a mobility management function (AMF) for managing movement in mobile communication, and selects the mobility management function (a suitable AMF) for managing a service network to identify the acquired network identification information. It is described that the acquisition step and the access step are executed in the selected mobility management function (see page 27, Figure 4.2.8.2.1 - 1, page 84, line 25 to line 28, page 86, 5.15.5.2.3 ). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot in view of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG L LAM/           Examiner, Art Unit 2646                                                                                                                                                                                             
/LESTER G KINCAID/           Supervisory Patent Examiner, Art Unit 2646